Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/29/2021 has been entered.
                                                   Election/Restrictions
Applicant’s election without traverse of Group 1, filed on 12/4/2014 is acknowledged.
Claims 40-42, 46-47, 57, 64-65, 71, 78, 84, 88-99 are under consideration in the instant Office Action.
                         
Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and  88-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer et al., WO2007/068411 (IDS 5/20/2014) in view of Lott et al, 2005 (12/23/2014, PTO-892).
Pfeifer teaches methods of treating a disease or disorder which is caused by amyloid or amyloid-like proteins. Pfeifer teaches that their methods and compositions elicit a highly specific and highly effective immune response in animals and humans  and are capable of preventing or alleviating amyloidosis or the symptoms associated with amyloidosis in a group of diseases associated with amyloid plaque formation which include Alzheimer's disease (AD) and Downs' syndrome (DS) (see last paragraph of st paragraph) as in instant claims 40, 42, 46, 47 and 78. In Down’s syndrome, all adults over the age of 40 years develop sufficient neuropathology for a diagnosis of AD, which includes brain amyloid plaques (see Abstract of Lott et al., 2005), so all the symptoms associated with Alzheimer’s will also be associated with Down's syndrome. Pfeifer teaches that the subjects with these disorders have measurable memory disorder (see page 5, 1st paragraph), cognitive (thinking) impairment and abnormal behavioral changes (see page 5, 3rd paragraph) as in instant claims 40, 42, 46, 47 and 78. Pfeifer teaches that -amyloid deposits are found in the entorhinal cortex (EC) and are involved in the development of mild cognitive impairment (MCI) and AD (see page 5, 2nd paragraph) as required in instant claim 41. 
Pfeifer teaches an effective therapeutic vaccine composition which is capable of counteracting the physiological manifestations of the disease such as the formation of plaques associated with aggregation of fibers of the amyloid or amyloid-like peptide (see page 8, 3rd paragraph; pages 22-23) as in instant claims 40, 64, 78 and 97-98. Pfeifer teaches that the antigenic peptide comprising a peptide fragment from the N-terminal part of the Apeptide, consisting of amino acid residues selected from the group consisting of residues 1-15, 1-14, and 1-13 including functionally equivalent fragments thereof attached to, or incorporated or reconstituted in a carrier particle/adjuvant such as a liposome (see page 9, last paragraph; pages 14-15) as required in instant claims 40, 64-65, 75-76 and 78-80.  Pfeifer teaches modifying the st paragraph, page 16, 1st paragraph) as required in instant claims 40, 64 and 78. Pfeifer teaches modifying the antigenic peptide by attaching between 2 and 4 palmitoyl residues (i.e., palmitic acid) coupled to each terminus of the antigenic peptide to facilitate insertion into the liposome (see page 17, 1st paragraph) as required in instant claims 71 and 88-96. While Pfeifer teaches using the vaccine to prevent or alleviate amyloidosis (see abstract), Pfeifer fails to explicitly teach administration of treatment before the development of amyloid  plaques and administering to a subject below the age of 40 as required in the instant claims 40, 57, 78, 84 and 99.
Lott teaches that in Down’s syndrome (DS) all adults over the age of 40 years develop sufficient neuropathology for a diagnosis of AD (see Abstract). Lott teaches that the hallmarks of AD observed in brain tissue from individuals with DS include -amyloid plaques and neurofibrillary tangles; the pathology begins to accumulate in childhood (as young as 8 years) and appears to rise progressively with increasing age. Lott teaches that between the ages of 35 and 45 years, the rate of AD pathology accumulation appears to accelerate (see page 383, 1st column). Lott teaches that A pathology in the DS brain has been well-characterized, typically, in younger individuals (under 30 years, see page 384, 2nd column, “4. A pathogenesis in DS”). Lott teaches that earlier more soluble forms of A are important in the development of dementia and that there has been a shift to study earlier and more toxic species of A that accumulate prior to extracellular A deposition. Lott teaches that A oligomers are critically important in causing neuronal dysfunction prior to overt neuron loss because oligomers can impair st column). Lott teaches that there is an age-associated decline in adaptive functioning in DS with increasing age that may be associated with risk factors common to Alzheimer’s disease (see page 387. 1st column, “8. Clinical correlation"). Lott does not teach administering an antigenic peptide derived from amyloid protein.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Pfeifer and Lott. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because of Lott’s teachings that AD symptoms develop early in DS subjects as young as 8 years (see page 383, 1st column) as in instant claims 57 and 84.  Based on the teachings of Lott, the skilled artisan would have recognized that A oligomers play a critical role in causing neuronal dysfunction prior to overt neuronal loss because oligomers have been shown to impair long-term potentiation in the hippocampus, which is a brain area associated with learning and memory. Thus, the presence of A oligomers is associated with memory impairment observed early in the course of the disease pathogenesis (see page 385, top of 1st column). One of ordinary skill would therefore have been motivated to have administered the vaccine/antigenic peptide of Pfeifer before the development of brain amyloid plaques in order to reduce or remove the soluble forms of A that are known to be toxic to neurons. See, for example, page 385, 1st column, 1st paragraph of Lott and Pfeifer's teaching that preventing plaques is possible (paragraph spanning pages 22-23). One would want to treat the at risk  plaques. Therefore, the references already teach one how and why to select the DS patient population without A associated plaques. One of ordinary skill in the art would be motivated to provide the earliest possible intervention by administering the treatment even before the occurrence of plaque aggregations associated with Alzheimer's disease pathology, particularly in a Down's syndrome population since this population is well-known to develop the inevitable disease hallmarks of amyloid aggregates and AD-like pathology. Given that the vaccine of Pfeifer (and of the instant claims) is already taught as being useful for the treatment of a subject having Down’s syndrome, the person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and 88-99 are obvious over Pfeifer in view of Lott.
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not found persuasive. Applicant argues that the Examiner has failed to establish a prima facie case of obviousness and that the Examiner failed to properly weigh the full body of evidence that Applicant has offered to demonstrate a lack of reasonable expectation of success.
Applicant’s arguments have been considered but are not persuasive. The Pfeifer reference teaches all of the required limitations of the instant claims except the specific timing of administration. Pfeifer teaches the required patient population, Down’s syndrome, which is an easily identifiable patient population at birth and may even be peptide, consisting of amino acid residues selected from the group consisting of residues 1-15, 1-14, and 1-13 including functionally equivalent fragments thereof attached to, or incorporated or reconstituted in a carrier particle/adjuvant such as a liposome and teaches modifying the antigenic peptide by attaching antigenic moieties which include palmitic acid hydrophobic moiety, coupled to each terminus of the antigenic peptide to facilitate insertion into the liposome. 
Further, the Pfeifer reference teaches using an APP x PS1 Alzheimer’s disease mouse model to analyze the impact on improvement in memory after administration of the required vaccine (see Example 7, starting at page 73). The APP x PS1 Alzheimer’s disease mouse model overproduce A, allowing the study of the mechanisms of the A neuropathology. This APP x PS1 Alzheimer’s disease mouse model shows that the vaccine had a significant improvement on memory (see bottom of page 74). Importantly, this mouse model, while used to model Alzheimer’s disease, is reflective of some aspects of Down syndrome since the transgenic mice overexpress the gene for amyloid precursor protein (APP), which produces the amyloid beta (A) peptide. This is consistent with patients having Down’s syndrome (DS), a Trisomy 21 disorder, because the APP gene is found on chromosome 21. Thus, an extra copy of chromosome 21 causes overexpression of APP and, subsequently, the overexpression of A peptide in DS patients just as is observed in the transgenic APP mice. Therefore, the evidence of success that the Pfeifer reference presents using this APP x PS1 Alzheimer’s disease mouse model would be applicable to DS due to its similarities to the etiology of DS, and 
Applicant argues that the animal model present in the Example 7 of Pfeifer reference is not the appropriate model for DS since it does not model the cognitive deficits of DS subjects and that there are better models for Downs syndrome. Applicant argues that since the Pfeifer reference is not towards DS or its cognitive issues, it would not provide a reasonable expectation of success in treating DS without AD symptoms. This is not found persuasive because the Pfeifer reference and examples address the issue of excess expression of deleterious amyloid aggregation and how their vaccine is successful in treating this animal model. Therefore, one of ordinary skill in the art would be able to look at analogous art that actually treats AD would have a reasonable expectation of success in treating the Down’s syndrome patient population, which is destined to have Alzheimer’s disease, with a vaccine that has already been shown to treat AD patients. The animal model used in the Pfeifer reference mimics the specific feature in AD and DS that leads to the same health issues in the two patient populations. Pfeifer reference sets forth a clear teaching the when an animal model with excess amyloid production is treated with the claimed vaccine treatment there is a significant improvement in memory and cognition. Therefore, one of ordinary skill in the art would be motivated to treat a known population with excess amyloid expression like DS, and treat it as early as possible since the accumulation of amyloid is progressive throughout their life time due to the Trisomy 21 disorder of DS, with a reasonable expectation of success.
all the required limitations in the instant claims under consideration. When Applicant argues that the Examiner failed to take certain limitations into consideration, it was pointed out that the claims did not require the limitations being argued. The instant claims require the treatment of a Down’s patient population that has not yet developed amyloid plaques and are below the age of 40 by administering a palmitoylated amyloid peptide A1-15 reconstituted in a liposome. The references of record meet all the required limitations, provide a clear motivation to administer the known composition to the required patient population, and also provide a reasonable expectation of success. Applicant’s arguments and evidence have been considered in the prior office action and have not been found persuasive. It is also pointed out that the Examiner has not suggested any claim amendments in the prior office actions as previously argued by Applicant. The response to arguments in the prior office action just pointed out that the arguments presented by Applicant did not involve the required limitations. 
Applicant further argues that the Pfeifer reference would not teach establishing the immunological memory needed to provide long term immunological protection. This is not found persuasive because again these are not limitations that are found in the instant claims. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., providing long lasting (long term) immunological protection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The scope of the claims involves treating a DS population before age 40 with a specific peptide in a liposome. The prior art provides a clear motivation to starting treating DS patients with the required peptide in a liposome as early as possible since this a population with a well-known and established risk of developing Alzheimer’s disease pathology. Furthermore, the Pfeifer reference explicitly teaches the treatment of Down’s syndrome, wherein the disclosed methods and compositions are taught to elicit a highly specific and highly effective immune response in animals and humans and are capable of preventing or alleviating amyloidosis or the symptoms associated with amyloidosis in a group of diseases associated with amyloid plaque formation which include Alzheimer's disease (AD) and Downs' syndrome (DS) (see last paragraph of page 8 and top of page 9; see page 19, last paragraph; page 23, last paragraph).  Applicant argues that the Pfeifer reference at page 23, last paragraph, does not teach prevention because it is directed towards an antibody rather than the claimed composition. This is not on point since that specific passage is meant to show that antibodies produced by the administration of the claimed vaccine would lead to the desired outcome of the instant claims since the vaccine in the instant claims would lead to the production of antibodies that would then interact with the amyloid plaques. Further, Applicant ignores the statements in pages 8-9 of page 23, last paragraph the Pfeifer reference that states:
 “The present invention provides novel methods and composition for eliciting a highly specific and highly effective immune response in an organism, but particularly within an animal, particularly a mammal or a human, which is capable of preventing or 
 Therefore, Pfeifer’s teaching show a clear expectation that the DS population would be reactive to the instantly claimed vaccine, and that the vaccine would induce an effective immune response in these subjects.
Applicant argues that the Lott reference fails to establish a reasonable expectation of success because Lott does not have specific proof and are only speculating and providing a hypothesis. Applicant argues that that Lott reference does not state that AD symptoms develop early in DS subjects at page 384, Section 4. This is not found persuasive because Lott teaches at page 385, top of 1st column, that the earlier and more toxic species of A accumulate prior to extracellular A which are toxic to neurons and are critically important in causing neuronal dysfunction prior to overt neuron loss. This provides motivation to one of ordinary skill to administer treatment before symptoms of AD are detected so as to protect from neuronal dysfunction and loss, especially in a population like DS that are known to suffer from AD in their shortened lifetime. Therefore, Applicant’s argument against Lott is not found persuasive because absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). Applicant’s argument that the Lott reference only states that  oligomers may be critically important in causing neuronal dysfunction” and that the role of soluble forms is speculative at best and no evidence that they are present in Ds subjects is not found persuasive. The art is depended upon for all it suggests and the while the prior art does not present absolutes, it provides a clear guidance of what is the art accepted theory and expectations. Therefore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art even if it is not stated as an absolute statement. 
Applicant argues that the Examiner has failed to properly weigh the evidence provided in their submitted declarations. This is not found persuasive since the Examiner has considered these declarations and properly weighed the evidence presented therein in the prior office actions. The declaration by Dr. Moseley was addressed in the Office Action non-final mailed on 6/12/2017 while the declaration by Dr. Silverman was addresses in multiple Office Actions (OAs) including the non-final OA mailed on 9/28/2018, the final OA mailed on 6/28/2019, and in the final OA mailed on 4/1/2020.
Applicant argues that Dr. Silverman’s declaration, as already discussed in previous office actions, supports the idea that it is surprising that vaccines against A plaques would not be effective due to the immune deficiency in DS patients. As previously discussed, this was not found persuasive, for the reasons set forth on the record and as discussed above. The prior art teaches the required treatment to the required patient population, DS, with a clear expectation of success with the administration of the treatment. Even if the patient population had some immunological issues, there is no evidence of record that the patient would not benefit from the Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (see MPEP §2145). The peptide in the liposome administered to the same patient population as taught by Pfeifer would reasonably be expected to produce the same results as the instantly claimed method since one is practicing the same active step: administering the same peptides to the same patient population. MPEP 2145(II) states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”).  
Applicant argument that Dr. Silverman’s declaration supports the idea that it is surprising that vaccines against A plaques would not be effective due to the immune deficiency in DS patients is therefore not found persuasive. There is no unexpected result since the prior art, the Pfeifer reference, already taught that the composition had the required effects in the same, but potentially older, patient population and support their claims using animal models that model DS. One of ordinary skill in the art would therefore expect that administering this composition to a younger DS population would , which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicant must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).” There is evidence in the art that DS patients are regularly vaccinated for different diseases and receive benefits from these vaccinations (see Henderson et al., 2007, 9/28/2018 PTO-892) which clearly speaks to the fact that one of ordinary skill would have had a reasonable expectation that vaccinations against the A peptide before the widespread development of amyloid plaques would provide a positive effect in the DS population. Further, the Pfeifer reference teaches that their methods and compositions elicit a highly specific and highly effective immune response in animals and humans and are capable of preventing or alleviating amyloidosis or the symptoms associated with amyloidosis in a group of diseases associated with amyloid plaque formation which include Alzheimer's disease (AD) and Downs' syndrome (DS) (see last paragraph of page 8 and top of page 9; see page 19, last paragraph; page 23, last paragraph). Therefore, Pfeifer 
Applicant argues that the Examiner has failed to properly consider the evidence of record and has provided references, Verstegen 2014, Kuster et al., 2009, Kuster et al., 2012 and Joshi et al., 2011 (all submitted on IDS filed on 2/27/2020). Applicant argues that these references teach that there is a decreased immunological vaccination response in DS; that specific T-cell dependent response is inadequate in response to vaccinations like the pneumococcal vaccine. Applicant argues that these references bring into question the reasonable expectation of success and raises doubts that there would be an effective response in Down syndrome. It is pointed out that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). The references introduced by Applicant to do show that Downs syndrome patients do have immunodeficiency issues but there is a clear understanding that this does not stop one of ordinary skill in the art from administering any vaccination to this patient population since there is evidence of an immunological response in DS, even if the response is not as robust as in controls.  Verstegen teaches on page 159, Chapter 9, that immune responses improve in DS during life due to repetitive exposure. Verstegen teaches that while there are deficiencies in the DS population, the DS population is not immunodeficient since they do not have a defect in plasma cell differentiation and antibody production (see Chapter 10, page 171, last paragraph). st column, 2nd paragraph and Kusters et al., 2011, last paragraph of 1285). Finally, Joshi et al., 2011 references teaches that the inactivated influenza vaccine was immunogenic in both DS and controls and that the pneumococcal vaccine was suboptimal in both DS and controls (see page 7, Discussion).  While it can be agreed that there may differences in the immune responses of DS children to controls, this would not deter one of ordinary skill to treat the DS population by the method according to Pfeifer using the A peptide liposome vaccine. As shown by the Joshi reference, there are subpar vaccination responses in control populations but it does not deter one of ordinary skill in the art from administering a vaccination to the general (non-DS) population. 
To summarize, the Pfeifer reference teaches all of the required claim limitations of the specific patient population and instantly claimed composition except the specific time of treatment which is made obvious by Lotts’ teachings that DS patients suffer from overabundance of A and its detrimental effects long before AD is diagnosed. One of ordinary skill in the art would therefore, have been motivated to have administered the AD treatment of Pfeifer to DS patients prior to the development of known AD brain pathology. Pfeifer provides evidence that the claimed composition has a beneficial therapeutic effect on a mouse animal model that reflects the etiology of Down’s syndrome, see example 7. Pfeifer teaches positive effects on the animal model and therefore, provides support to one of ordinary skill in the art that the treatment taught by 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-42, 46-47, 57, 64-65, 71, 78, 84, 88-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,603,487 in view of Pfeifer et al., WO2007/068411 (IDS 5/20/2014). The ‘487 patent claims the same method of treatment within the same patient population, Down's syndrome. ‘487 claims treating an amyloid associated disease, such as Downs’s syndrome, by administering an amyloid  antigenic peptide to treat with memory/cognitive impairments. ‘487 does not specifically teach treating before the formation of plaques. 
. Therefore, claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and 88-99 are obvious over U.S. Patent No. 8,603,487 in view of Pfeifer.

Claims 40-42, 46-47, 57, 64-65, 71, 78, 84, 88-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 7,807,175 in view of Pfeifer et al., WO2007/068411 (IDS 5/20/2014). The ‘175 patent claims an antigenic construct with an intended use to treat Down’s syndrome and increase the retention of cognitive memory capacity. While the instant claims are directed to a method of treatment and the '175 claims are towards a product, they encompass the same intended field of use and patient population.  However, the ‘175 patent does not teach treating before the formation of plaques. 
Pfeifer teaches that antibodies according to their invention lead to an inhibition of aggregation of monomeric amyloid beta and leads to prevention of formation of amyloid plaques which are known to cause Alzheimer's disease (see bottom of page 22 and top 7,807,175 in view of Pfeifer.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not found persuasive. Applicant’s arguments against the double patenting rejections are the same arguments for the 103 rejection of record. See the response to arguments as already discussed above. The double patenting rejection are being maintained for the same reasons as discussed above since the applicant’s arguments were not found persuasive.
Applicant’s argument over the double patenting rejection over 7,807,175 as not proper because the ‘175 is towards a product and not the instantly claimed method is not found persuasive because the patent already disclosed in their specification that the claimed composition was targeted to treat the instantly claimed patient population, Down’s syndrome. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).
Therefore, the rejections are maintained.
Conclusion
No claims are allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649